*506It was agreed, in a case stated for the opinion of the Court, that on the 20th day of May, A. D. 1802, Elias Haven, the pauper named in the declaration, was, by force of a judgment and execution in favor of one Enoch Harris, committed to the jail in Dedham ; that he was poor and unable to support himself; that he continued so a prisoner under the name and addition of Elias Haven, of Wrentham, in the county of Norfolk, trader, sixty-four days, in order to satisfy the said execution ; that said Haven was not an inhabitant of Dedham, but was a native of Wrentham, and had a legal settlement there, but the plaintiff was ignorant thereof; that on July 23, 1802, Haven was discharged from his imprisonment by two justices of the quorum, according to the provisions of the statute entitled “ An Act for the relief of poof prisoners, who are committed by execution for debt;” (1) that the plaintiff was the deputy-jailer of the said jail, and had the immediate care and custody of the said Haven, and furnished him with necessary meat, drink, washing, and lodging, to the amount demanded ; that, on the day of the commitment, the plaintiff notified the overseers of the poor of the town of Dedham, and made application to them in writing to provide for, relieve, and supply, the said Haven, so in his custody, with those necessaries of which he stood in immediate need ; and that the said overseers made no provision, [ * 565 ] * nor furnished any supplies, for him. If, upon these facts, it should appear to the Court that the action is supported, then judgment shall be rendered for 21 dollars and 33 cents damage, and costs.
Judgment.—And now all and singular the premises being seen, and by the Court here fully understood, and mature deliberation being thereon had, because it seems to the Court here that, upon the whole matter stated, as aforesaid, and the laws relating to the same, the action aforesaid of the said Doggett. is supported in form as aforesaid, — it is considered by the Court here that the said Doggett recover, against the said inhabitants of the town of Dedham, the sum of 21 dollars and 33 cents, and' costs of suit, taxed at, &c.
See the ninth section of “An Act providing for the relief and support, employment and removal, of the poor, and for repealing all 'former laws made for those purposes,”—passed February 26, 1794. (a)

 Passed November 19, 1787.


 Cargill vs. Wiscasset, ante, 547.